DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021, has been entered.




Claim Disposition

3.	Claims 6, 19-20, 22-25 and 27-33 have been cancelled. Claims 1-5, 7-18, 21 and 26 are pending. Claims 1-5 and 7-13 are under examination. Claims 14-18, 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. The claims are only being examined to the extent that they pertain to the elected subject matter. Claims 7-8 have been rejoined.





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention. The claimed invention as amended is directed to “a method for regulating fungal fruiting body development in a Basidiomycetous fungus comprising administering to the fungus an inhibitor or enhancer of glycogen synthase kinase-3 or altering GSK-3 genomic sequence in the fungus….” which is very broad and not adequately described. The issue at hand is that the specification discloses two inhibitors, LiCl and CHIR-99021 HCL; and one enhancer, cisplatin that was used in organisms P. djamor and C. cinerea, however, the claimed invention is directed to any fungus in the large genus, any enhancer or inhibitor of the enzyme GSK-3 or any alteration of the GSK-3 genomic sequence. The inhibitor or enhancer could be chemical, a protein, a nucleic acid or even a mutation to the protein itself, to name a few. There is no limitation or clear definition in the claims of the embodiments. The claimed invention also includes any genomic alteration. The claimed invention is not adequately described. The specification at page 23, for example 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171,25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The claimed invention indicates that the fungus is a Basidiomycetous of the order Agaricales and exemplify C. cinerea and P. djamor, however, claim 1 is not limited to that organism. Claim 4 recites that the genome is altered, however, there is no indication of how, all that is provided is a resulting effect. Claim 5 recites that there is an exogenous sequence that is a polynucleotide that corresponds to or is complementary to at least a segment of the GSK-3 genomic sequence, wherein the GSK-3 genomic sequence is deleted in part or in entirety or is altered such that it encodes a GSK-3 with a protein with reduced or no GSK-3 activity, however, this aspect of the claims is not adequately described.  The claimed invention also encompasses administration by injection into the fungus or into a substrate exposed to the fungus and this aspect of the claimed embodiments is not adequately described.   The claimed invention is also directed to the fungus being administered a GSK-inhibitor or enhancer, thus the claimed invention encompasses any fungus to which any enhancer or inhibitor is administered via any mode of administration. Claim 10 indicates that the mode of administration is via injection or a substrate placed with the fungus, however, no identification is made of the substrate or the inhibitor/enhancer. The claimed invention encompasses a large variable genus and is not commensurate in scope with the disclosure. Moreover, claim 11 recites that the compound is Li-containing or CHIR-99021 HCI, again a genus that is 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the 
Thus for all these reasons the claimed invention is not adequately described.



s 1-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification, while being enabling for C. cinerea, P. djamor, LiCl and CHIR-99021 and cisplatin, does not reasonably provide enablement for any or all inhibitors of GSK-3, any or all enhancers of GSK-3, any or all Basidiomycetous fungus, any or all fungus of the order Agaricales, any or all alterations that could possibly result in the GSK-3 genome and any or all events that could result in an increase or decrease in GSK-3 activity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The enablement requirement refers to the requirement that the specification describe how to make and how to use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: Quantity of Experimentation Necessary; Amount of direction or guidance presented; Presence or absence of working examples; Nature of the Invention; State of the prior art and Relative skill of those in the art; Predictability or unpredictability of the art and Breadth of the claims (see In re Wands, 858 F.2d at 737, 8 USPQ2d at1404(Fed. Cir. 1988). The factors most relevant to the instant invention are discussed below.

Claims 1 and the dependent claims hereto as amended are so broad as to encompass methods with any Basidiomycetous fungus, any inhibitor or enhancer and any alteration. The claimed invention is enabled for C. cinerea, P. djamor, LiCl and CHIR-99021 and cisplatin, but the scope of the invention as claimed is not enabled. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the two exemplified inhibitors and the one enhancer in specific organisms. Furthermore, the claimed embodiments encompasses any alteration in the genome, some in part due to an exogenous structure that corresponds or is complementary to a segment of the GSK-3 genomic sequence which is not defined or provided in the claims. Moreover, since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. However, in this case the disclosure is limited to a few species C. cinerea or P. djamor. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications 
In view of the Wands factors, the claimed invention is deemed to lack sufficient guidance to enable a skilled artisan to practice the claimed invention commensurate in scope with the specification. The invention as claimed is overly broad and would result in undue experimentation to make and test what is inventive. The claimed invention is rendered as unpredictable by providing a single enhancer and two inhibitors exemplified in two microorganisms with the breadth of the claims encompassing any organism in a large genus, any enhancer, inhibitor or alteration of a genome. The limited working examples, the nature of the invention and lack of guidance in the specification makes the claimed invention highly unpredictable and invites an ordinary skilled worker to engage in undue experimentation. 
Therefore, the claimed invention fails to comply with the enablement requirement.  The amount of experimentation required to practice the claimed invention is undue as the claims encompass an unspecified amount of organism, enhancers, inhibitors and alterations to the genomic structure that would translate into alteration of the GSK-3 activity. The instant specification does not demonstrate or provide guidance as to what the altered genomic structure and the expression products would look like, there are no indicia of specific modifications that produce the resulting effects claimed and a limited set of inhibitors and enhancers are exemplified that are not representative of the large variable genus claimed.

Predictability of which potential changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (for example, expectedly intolerant to modification), and detailed knowledge of the ways in which the protein's structure relates to its function. As stated above, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, for example, multiple substitutions. In this case, the necessary guidance has not been provided in the specification. Therefore, while it is known in the art that many amino acid substitutions are possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited, as certain positions in the sequence are critical to the protein's structure/function relationship. It is also known in the art that a 
As plural substitutions for example are introduced, their interactions with each other and their effects on the structure and function of the protein are unpredictable. The skilled artisan would recognize the high degree of unpredictability that all the fragments/variants/mutants encompassed in the claims would retain the recited function.
The state of the prior art provides evidence for the high degree of unpredictability as stated above. Seffernick et al. (J. Bacteriology, vol. 183, pages 2405-2410, 2001) disclose two polypeptides having 98% sequence identity and 99% sequence identity, differing at only 9 out of 475 amino acids (page 2407, right column, middle and page 2408, Fig. 3). The polypeptides of Seffernick et al. are identical along relatively long stretches of their respective sequences (page 2408, Fig. 3), however, these polypeptides exhibit distinct functions. The modifications exemplified in the 
The specification lacks adequate guidance/direction to enable a skilled artisan to practice the claimed invention commensurate in scope with the claims. Furthermore, while recombinant and mutagenesis techniques are known in the art, it is not routine in the art to screen large numbers of mutated proteins where the expectation of obtaining similar activity is unpredictable based on the instant disclosure. The amino acid sequence of a protein determines its structural and functional properties, and predictability of what mutations can be tolerated in a protein's sequence and result in certain activity, which is very complex, and well outside the realm of routine experimentation, because accurate predictions of a protein's function from mere sequence data are limited, therefore, the general knowledge and skill in the art is not sufficient, thus the specification needs to provide an enabling disclosure.
The working examples provided do not rectify the missing information in the instant specification pertaining to the claimed altered GSK-3 genomic sequence (that may be for example deleted in part) and the resulting activity of the GSK-3 enzyme versus the desired effect as claimed. The nature and properties of claim 1 option 2 and claim 5 is difficult to ascertain from the examples provided as one of skill in the art would have to engage in undue experimentation to construct the variants of the claimed invention and examine the same for function.
The specification does not provide support for the broad scope of the claims, which encompass an unspecified amount of variants/fragments/mutants in claims 1 and .



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are ambiguous for the recitation of “activity is inhibited” and “activity is enhanced”, respectively because claim 1 from which they depend recites in option 1 the use of an inhibitor or enhancer or in option 2 an alteration; and it is unclear if the recited ‘activity is inhibited’ and ‘activity is enhanced’ is resulting from employing an ‘inhibitor or enhancer’ from option 1 or resulting from ‘an alteration’ in option 2. Note that even claim 4 recites that the alteration can result in inhibited or enhanced GSK-3 activity. Thus claims 2 and 3 are ambiguous.





Response to Arguments
7.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. 





Conclusion

8.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOPE ROBINSON whose telephone number is
(571) 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).